DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/680,029 (“’029 Reissue Application” or “instant application”), having a filing date of 17 August 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,110,911 (“’911 Patent”) titled “SYSTEM AND METHOD FOR THE SYNCHRONIZATION OF A FILE IN A CACHE”, which issued on 18 August 2015 with claims 1-24 (“issued claims”).  The application resulting in the ‘911 Patent was filed on 16 December 2013 and assigned U.S. patent application number 14/107,906 (“’906 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘911 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘911 Patent is a continuation of application no. 13/875,913 (“’913 Parent Application”), filed 2 May 2013, now U.S. Patent 8,645,318, which is a continuation of application no. 13/335,782 (“’782 Grandparent Application”), filed 22 December 2011, now U.S. Patent 8,452,728, which is a continuation of application no. 12/545,423 (“’423 Great-Grandparent Application”), filed 21 August 2009, now U.S. Patent 8,117,152, which is a continuation of application no. 11/328,526 (“’526 Great-Great-Grandparent Application”), filed 10 January 2006, now U.S. Patent 7,590,665, which is a division of application no. 10/033,242 (“’242 Great-Great-Great-Grandparent Application”), filed 28 December 2001, now U.S. Patent 7,062,515.

As a reissue application, the instant application is entitled to the priority date of the ’911 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 28 December 2001, the effective filing date of the ‘242 Great-Great-Great-Grandparent Application.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.



The Office also notes that during litigation1 involving the ’423 Great-Grandparent Application, the ’526 Great-Great-Grandparent Application, and the ’242 Great-Great-Great-Grandparent Application, several claim terms relevant to the instant application were construed.
Specifically, in a Claim Construction Order issued 1 December 2014, the following claim terms were construed.

“executable to run in user space”
“executable by the client processor to run in user space”

These two limitations were construed by the District Court as “executable to run in the portion of memory that is not reserved for operating system level programs”2.



These ‘user space’ limitations will be interpreted consistent with the above cited construction in the Claim Construction Order.

“cache”

This limitation was construed by the District Court as meaning simply “storage area on a client computer.”3

The claims in the instant application refer variously to “cache” and “local cache”.  These terms will be interpreted consistent with the above-cited construction in the Claim Construction Order.

V. Information Disclosure Statement
Applicant filed Information Disclosure Statements (IDSs) on 9 September 2021, 18 October 2021 (two IDSs), and 19 October 2021.  The IDSs have been received and entered into the record.  Since the IDSs comply with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  
See attached forms PTO-1449.

VI. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.
 
VII. Applicant’s Response
Applicant’s response (“Response”), filed 9 September 2021, includes Remarks and a claim amendment, canceling claims 28, 32, and 36.


VIII. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Rejections under 35 U.S.C. § 103
Applicant argues that Singh et al. fails to poll the file system of the operating system 406 of the client computer for information associated with the cached file to determine which of the cached files have been modified.  Response, page 10, ¶1.
However, the pending claim rejections do not assert that these features are taught by Singh et al.  Rather, the rejections rely upon Singh et al., in combination with other prior art references.

Applicant further argues that “The Rumor references, however, teach that the information determined from a “scan” is used as part of determining which files to pull from a remote peer, not which files “need to be propagated” to the remote peer.”  Response, page 12, ¶1.
The Office respectfully disagrees.

For instance, Reiher et al. discloses that “Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan.  Any changes are propagated to one of the other replicas, using any of a variety of methods for data transfer between machines.” (emphasis added.)  See page 1, ¶2.

Applicant also argues that given the architectural differences between the references, “neither Singh nor the Rumor references support the Office’s application of Rumor “for detecting those files that have been modified and therefore need to be propagated” to the server.  Even assuming arguendo that Singh can be combined with the Rumor references, the Rumor references, at best, teach an alternative way to determine what data to fetch from the server.  Rumor does not teach or suggest modifying Singh to achieve the invention as claimed.”  Response, page 13, ¶3 – page 14, ¶1.
The Office respectfully disagrees.
As discussed previously and in the rejections of record, Singh et al. discloses the claimed system, computer program product, and method for file synchronization, 
Also of note, both the claimed system and Singh et al. disclose a distributed file system operating in a client-server relationship, whereby data files that are modified at the client system are propagated to the server system.
Singh et al. differs from the claimed invention only in the mechanism utilized in determining whether a given cached file has been modified and should be transmitted to the database server for synchronization.
Applicant is correct in that there are certain aspects of the disclosed Rumor system that are different that that disclosed by Singh et al., in as much as Rumor’s disclosed system is a peer-to-peer system, whereby different computers can be connected to multiple other systems, each system acting as a peer to the others.  Mechanisms for propagating modified files between peers are more complex than simply propagating changes from one client computer to one server computer, as is claimed and as taught by Singh et al.
Singh et al. already discloses a mechanism for propagating cached file changes from a client to a server, as in the claimed invention.  
Furthermore, both disclosed systems serve to maintain cached copies of files in order to allow locally faster access to said files, and both include mechanisms whereby modifications to cached files are migrated to other systems; the server in the case of Singh et al., or a peer system in the case of Rumor.  In order to perform such migration, it is necessary for the system maintaining the cached versions of the files to first determine which files have in fact been modified.
With respect to Singh et al., every time a file in the cache is written to, the cache subsystem stores the exact byte(s) written to in a linked list entry for each write.  The linked list contains the starting offset within the file and the length of the region written.  When the number of file write entries stored in the linked list exceeds a user defined variable Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list.  See Fig. 11 and col. 9, lines 42-60.
Rumor, on the other hand, performs this operation by periodically polling files in the cache to determine if there have been changes that need to be propagated.  As disclosed by Reiher, recognizing file changes in this manner offers performance 
“Rumor does not attempt to notice updates to its files as they occur, but uses information available to the system and its own saved information to deduce at some later time which files have been updated.  Therefore, Rumor has no performance impact on your machine except during periodic scans to deduce updates.”

Reiher, page 1, ¶2.
Ekenstam et al. at page 192, § 3.1, ¶1, and page 193, ¶1, also discloses that 
“Updates are typically identified in replicated systems in one of two ways: update trapping or passive scanning…Passive scanning identifies objects by comparison of the current state of replicated data and a known earlier state.  For example, Rumor uses scanning, identifying updates by comparing update timestamps on replicated files…This approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation or during periods of inactivity.”

By utilizing the passive scanning process disclosed by Rumor to determine changes made to cached files, the system of Singh et al. would gain performance advantages in that the system would no longer need to detect and store a list of file modifications as they happen, maintain said list by collapsing file writes when appropriate, and test after each write operation to see if the number of accumulated write operations in the list exceeds a threshold for propagating said write operations 
An ordinary artisan at the time of the invention would have recognized and appreciated the advantages of utilizing Rumor’s mechanism for detecting file modifications to the server in place of that disclosed by Singh et al., for exactly these reasons.

Applicant also argues that “there is nothing on the record to support that Singh suffers from a reduction in user performance such that Singh would benefit from the teachings of Rumor.”  Response, page 14, ¶2.
The Office respectfully disagrees.
As discussed above, Singh et al. determines files that have been changed and require propagation to the server by trapping each file update as it is made, and storing a record of each update, including the specific changes made, the file affected, and the location within the file, in a linked list of file changes.  This is explained in detail at col 9, lines 42-60 and illustrated in the flow chart of Fig. 11:

    PNG
    media_image1.png
    396
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1256
    608
    media_image2.png
    Greyscale


Rumor references discuss this very mechanism for detecting changes to files, and offers an alternative ‘passive scan’ method that “does not attempt to notice updates to its files as they occur, but uses information available to the system and its own saved information to deduce at some later time which files have been updated.  Therefore, Rumor has no performance impact on your machine except during periodic scans to deduce updates.” (Reiher, page 1, ¶2), and that “has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation or during periods of inactivity.” (Ekenstam et al. at page 193, ¶1)
In both of these cases, the passive scanning mechanism utilized by the Rumor system is directly contrasted to the update trapping and linked-list mechanism taught by Singh et al., and the advantages of the passive scanning mechanism are clearly spelled out.
As already discussed at length, the utilization of the passive scanning process disclosed by Rumor in the system of Singh et al. would gain performance advantages in that the system would no longer need to detect and store a list of file modifications as they happen, maintain said list by collapsing file writes when appropriate, and test after each write operation to see if the number of accumulated write operations in the list exceeds a threshold for propagating said write operations back to the server.  It would 

Applicant also argues that “Singh does not maintain a transaction log.”  Response, page 14, ¶3.
The Office respectfully disagrees.
As discussed above, for each write operation performed on cached files, the cache subsystem disclosed by Singh et al. maintains a list of writes (step 804) by storing the exact byte(s) written to in a linked list entry for each write; the linked list entry contains the starting offset within the file and the length of the region written (col. 9, lines 46-51).  Such a linked list, storing a record of each write operation performed on files in the cache, is commonly referred to in the database art as a transaction log.

Applicant also argues that “the scanning technique of Rumor also requires processing for the scanning phase and storage for the “lookaside database.”  Response, page 14, ¶3.
In response, the Office notes that the creation of the lookaside database is part of Rumor’s process for propagating updated files to the peer, and does not change the performance benefits of utilizing Rumor’s passive scanning process for detecting Singh et al., whereby each file write operation is intercepted, data reflecting each said file write is stored in a linked list, and said linked list is maintained though the collapse of contiguous writes into a single write entry in the linked list when appropriate, as proposed in the rejections of record.

The rejections of record are maintained by the Office.

IX. Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23, 25-27, 29-31, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”).

Regarding claim 1, Singh et al. teaches a system comprising:
a) a client computer (see disclosure of client computers 210, col. 3, lines 18-26, col. 5, lines 1-11, and drawing Figure 4) coupled to a database server (see disclosure of server 202, col. 2, lines 2-4, col. 5, lines 1-11, and drawing Figure 4) via a network (see disclosure of local area network 212, col. 5, lines 1-11 and drawing Figure 4), the client computer comprising an operating system (see disclosure of operating system 406, col. 5, lines 60-65 et seq. and drawing Figure 6), a local application (see disclosure of application 402, col. 5, lines 60-65 et seq. and drawing Figure 6), and a cache manager (see disclosure of cache subsystem 414, col. 6, lines 6-8 et seq. and drawing Figure 7), wherein the cache manager is configured to:
i) store a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
ii) interact with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
iii) receive information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
iv) determine that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list 
v) communicate the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a system whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified cached file to the database server.

Rumor, however, teaches a system including a cache manager whereby the cache manager is configured to:
a) poll a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, detecting new and modified files, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receive information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determine that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
d) communicate the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.

Regarding claim 9, Singh et al. teaches a computer program product comprising a non-transitory computer readable medium storing computer executable program instructions executable to provide a cache manager on a client computer (see disclosure of cache subsystem 414, col. 6, lines 6-8 et seq. and drawing Figure 7), the cache manager configured to perform a method comprising:
a) storing a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
b) interacting with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in 
c) receiving information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
d) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list of writes is compared to Max_Write, col. 9, lines 54-60 et seq. and drawing Figure 11); and
e) communicating the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a computer program product whereby the file system of the client computer is polled in order to detect cached files which have 

Rumor, however, teaches a computer program product including a cache manager whereby the cache manager is configured to perform a method comprising:
a) polling a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive scanning to identify updated objects, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, detecting new and modified files, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receiving information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
d) communicating the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.


Regarding claim 17, Singh et al. teaches a method for file synchronization:
a) receiving a file from a database server over a network at a client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19), the client computer having an operating system (see disclosure of operating system 406, col. 5, lines 60-65 et seq. and drawing Figure 6) and a file system (see file system 408, col. 5, lines 60-65 et seq. and drawing Figure 6);
b) storing a file received over the network from the database server as a cached file in a local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
c) interacting with the operating system of the client computer to open the cached file in the local application associated with the file type for the cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
receiving information associated with the cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
e) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that at step 808, the number of writes in the linked list of writes is compared to Max_Write, col. 9, lines 54-60 et seq. and drawing Figure 11); and
f) communicating the modified cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a method for file synchronization whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified cached file to the database server.

Rumor, however, teaches a method for file synchronization:
polling a file system of the operating system of the client computer (see disclosure that Rumor works by periodically scanning the local replica of the files under its control to detect changes made since the last scan, Reiher, page 1, second paragraph; see also disclosure that Rumor uses passive scanning to identify updated objects, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that during a scan phase, Rumor recursively traverses the replicated volume, detecting new and modified files, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph);
b) receiving information associated with the cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
c) determining that the cached file has been modified by the local application based on the information associated with the cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
d) communicating the modified cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 

Regarding claims 2, 10, and 18, Rumor additionally discloses a system, computer program product, and method wherein the information associated with the cached file comprises time stamp indicating the last time the cached file was modified (see disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., and compares it to stored information to deduce which files have experienced updates, Reiher et al., Section 4 The Rumor Replicated File System, third paragraph).

Regarding claims 4, 12, and 20, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager comprises a user space application running in a background (see disclosure that the cache subsystem can be added onto, or plugged into, an existing distributed file system with no source code modifications to the operating system, col. 2, lines 57-61 et seq.; col. 3, lines 5-17 et seq.; col. 6, lines 26-28 et seq.).

Singh et al. does not explicitly disclose a system, computer program product, and method wherein the cache manager is configured to store the modified cached file to the database server without user interaction in the cache manager.

Rumor, however, additionally discloses a system, computer program product, and method wherein the cache manager is configured to store the modified cached file to the database server without user interaction in the cache manager (see disclosure that the reconciliation process can be invoked manually, or it can be invoked periodically by a daemon process, Reiher, page 2, second to last paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to automatically store modified cached files to the database server, since this would allow file replication to be performed without the need for manual intervention on the part of the user.

Regarding claims 5, 13, and 21, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to determine if a newer version of the file is available at the database server and, in response to a determination that a newer version of the file is available at the database server, notify a user of the client computer that the newer version of the file is available (see disclosure that during the recon phase of reconciliation, in the event of a conflict between the version in the local cache and the version on the database server [caused by concurrent updates], when the conflict cannot be automatically resolved, the user is notified of the conflict by email along with instructions on how to resolve it, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to notify a user in the event the file has been modified by a second user, since this would afford the user the opportunity to resolve any resulting conflicts between file versions.

Singh et al. additionally discloses a system, computer program product, and method wherein the local cache comprises a hard disk drive (see disclosure of the use of caching variously on a memory cache, a disk cache, and/or a network cache, col. 1, lines 45-64 et seq.; see also disclosure that the local cache is typically a portion of the local disk drive, col. 6, lines 19-20 et seq.).

Regarding claims 7, 15, and 23, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to display files in a hierarchical directory structure (see disclosure that one parameter supplied to the replicate command is the pathname for the new, local replica of the volume being replicated from the server, Reiher, page 4; see also disclosure that when making files available on the client, a subtree [i.e., volume] of the file system on the server to be replicated is specified, and all files of that subtree become part of the local Rumor volume replica, Reiher, page 4, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to display files in a hierarchical directory structure, since this is the file structure on the server being replicated and so displaying the files in a like manner would aid in the ease with which the user could locate desired files.

Regarding claims 25, 29, and 33, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager is a user space application executable to reside in user space rather than operating space (see disclosure that the cache subsystem can be added onto, or plugged into, an existing distributed file system with no source code modifications to the operating system, col. 2, lines 57-61 et seq.; col. 3, lines 5-17 et seq.; col. 6, lines 26-28 et seq.) and is further configured to request the file from the database server (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19).

Regarding claims 26, 30, and 34, Rumor additionally discloses a system, computer program product, and method wherein the cache manager is further configured to receive a notification from the database server of a file modification by a second user, and provide a notice at the client computer to a first user of the file modification by the second user (see disclosure that during the recon phase of reconciliation, in the event of a conflict between the version in the local cache and the version on the database server [caused by concurrent updates], when the conflict cannot Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to notify a user in the event the file has been modified by a second user, since this would afford the user the opportunity to resolve any resulting conflicts between file versions.

Regarding claims 27, 31, and 35, Singh et al. additionally discloses a system, computer program product, and method wherein the cache manager is further configured to:
a) store a second file received over the network from the database server as a second cached file in the local cache of the client computer (see flowchart of a file system call to access a file, whereby if the file is not available from the local cache, the file is fetched from the server [step 710], and saved to the local cache [step 712], col. 8, lines 38-58 et seq. and drawing Figure 10A; see also col. 6, lines 15-19);
interact with the operating system of the client computer to open the second cached file in the local application associated with the file type for the second cached file (see disclosure that the user interacts with a local application 402, and that the local application accesses files by issuing a file system call 404 to the operating system 406, col. 5, lines 60-65 et seq.; see also disclosure that the cache subsystem 414 intercepts a call for a remote file and determines if the request can be satisfied by accessing data stored locally in the cache, col. 6, lines 3-26 et seq.; see also disclosure that if the file is available from the local cache, data from the cached block is returned to the requesting application at step 708, col. 8, lines 38-49 et seq. and drawing Figure 10A);
c) receive information associated with the second cached file from the operating system (see disclosure that the cache subsystem tracks the number of writes that have been applied to a cached file, col. 9, lines 54-60 et seq.);
d) determine that the second cached file has been modified by the local application based on the information associated with the second cached file (see disclosure that at step 808, the number of writes in the linked list of 
e) communicate the modified second cached file to the database server (see disclosure that if the number of writes in the linked list is greater than Max_Write, the cache subsystem writes the writes back to the server using the information stored in the linked list, col. 9, lines 54-60 et seq.).

Singh et al. does not explicitly disclose a system, computer program product, and method whereby the file system of the client computer is polled in order to detect cached files which have been modified by the local application and if so, communicating the modified second cached file to the database server.

Rumor, however, teaches a system, computer program product, and method including a cache manager whereby the cache manager is configured to perform a method comprising:
a) receive information associated with the second cached file from the operating system in response to the polling (see disclosure that Rumor scans replicated files to receive data on the current state of replicated data, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; Rumor detects updates by examining modification timestamps or checksums of replicated files retrieved during the scan phase, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor keeps records of the state of the replicated files it controls and examines the information available about the current state of the files, such as modification time, modification time of meta-attributes, length, etc., Reiher et al., Section 4 The Rumor Replicated File System, third paragraph);
b) determine that the second cached file has been modified by the local application based on the information associated with the second cached file (see disclosure that Rumor uses information available to the system to deduce at some later time which files have been updated, Reiher, page 1, second paragraph; see also disclosure that Rumor identifies updated files by comparing timestamps on replicated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor detects file updates by examining modification timestamps or checksums, Guy et al., Section 3.1 Rumor Architecture, page 7, first full paragraph; see also disclosure that Rumor examines information available about the current state of the files, such as modification time, modification Reiher et al., Section 4 The Rumor Replicated File System, third paragraph); and
c) communicate the modified second cached file to the database server (see disclosure that Rumor, after detecting which files have been changed, propagates those changes to one of the other replicas, using any of a variety of methods for data transfer between machines, Reiher, page 1, second paragraph; see also disclosure that Rumor performs a reconciliation process [i.e., propagating changes to other replicas] after detecting updated files, Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph; see also disclosure that Rumor performs a recon phase of reconciliation, whereby file versions on the local cache and database server are compared and reconciliation actions are taken where appropriate, Guy et al., Section 3.1 Rumor Architecture, page 7, last paragraph through page 8, first paragraph; see also disclosure that Rumor propagates file updates through reconciliation by comparing the state of the local replicated volume to that of a single remote replica of the volume and determines which files must have updates propagated, Reiher et al., Section 4 The Rumor Replicated File System, first and third paragraphs).

It would have been obvious to one of ordinary skill in the art at the time of the invention to propagate updates in a replication system through a polling/scanning process, since this approach has the advantage of little or no reduction in user performance since most processing can be postponed until just before reconciliation, or during periods of inactivity (see Ekenstam et al., Section 3.1 Identifying Updates, page 193, first paragraph).  Furthermore, the use of a polling/scanning technique precludes the necessity of creating and maintaining a transaction log in order to track modifications to replicated files, which would require additional processing and storage for each database transaction.


Claims 3, 11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Mobile Data Access Through Optimistic Peer-to-Peer Replication”), and Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”), as applied to claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20- above, and further in view of Wang et al. (“A Simulation Evaluation of Optimistic Replicated Filing in Mobile Environments”).

Regarding claims 3, 11, and 19, Singh et al. and Rumor teach a system, computer program product, and method substantially as claimed.

Neither Singh et al. nor Rumor explicitly teaches a system, computer program product, and method wherein the cache manager is further configured to select a polling frequency for polling the file system based on system resources of the client computer.

Wang et al., however, teaches a system, computer program product, and method wherein the cache manager is further configured to select a polling frequency for polling the file system based on system resources of the client computer (see disclosure that various parameters of the simulation were varied in order to find optimum values, including the reconciliation interval, which was varied from 1 to 21 hours in 3 hour steps, section 4.2 Parameter Space, page 46, second column, first full paragraph, as well as Table 4.1 Major Simulation Parameters).

.  


Claims 8, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent 5,805,809) in view of Rumor, as documented by Reiher (“Rumor 1.0 User’s Manual”), Ekenstam et al. (“The Bengal Database Replication System”), Guy et al. (“Rumor: Mobile Data Access Through Optimistic Peer-to-Peer Replication”), and Reiher et al. (“Peer-to-Peer Reconciliation Based Replication for Mobile Computers”), as applied to claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23, 25-27, 29-31, and 33-35 above, and further in view of Gupta et al. (U.S. Patent 6,226,752).

Regarding claims 8, 16, and 24, Singh et al. and Rumor teach a system, computer program product, and method substantially as claimed.

Singh et al. nor Rumor explicitly teaches a system, computer program product, and method wherein the cache manager is further configured to store authentication information and reestablish a connection with the database server using the authentication information without requiring that a user re-enter login information.

Gupta et al., however, teaches a system, computer program product, and method wherein the cache manager is further configured to store authentication information (see disclosure that after a user has been authenticated through the entry of username/password, the server may store the user’s authentication information in the form of a cookie, col. 4, lines 30-50 et seq., and col. 6, lines 21-33 et seq.; see also col. 12, lines 54-54 et seq.) and reestablish a connection with the database server using the authentication information without requiring that a user re-enter login information (see disclosure that the server can easily determine if a requesting client has been previously authenticated [e.g., by retrieving the cookie] and may not require the user to reenter necessary information [e.g., a username and password], col. 12, lines 54-58).

It would have been obvious to one of ordinary skill in the art at the time of the invention to store authentication information and allow reconnection to the database without requiring reentry of login information, since this would allow a valid user to 

X. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '911 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '911 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '911 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Michael Fuelling   /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
19 October 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Open Text S.A. v. Box, Inc., et al., 13-cv-04910-JD (N.D. Cal.)
        2 Claim Construction Order, 1 December 2014, § F, pages 15-16.
        3 Claim Construction Order, 1 December 2014, § G, pages 16-18.